
	

113 HR 2157 IH: To authorize the ground burial at Arlington National Cemetery of members of the United States Army who served honorably in the Tomb of the Unknown Soldier platoon, Third Infantry Regiment (Old Guard), United States Army.
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2157
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Fitzpatrick (for
			 himself and Mr. Visclosky) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the ground burial at Arlington National
		  Cemetery of members of the United States Army who served honorably in the Tomb
		  of the Unknown Soldier platoon, Third Infantry Regiment (Old Guard), United
		  States Army.
	
	
		1.Burial of deceased former
			 members of the Tomb Guard Platoon at Arlington National CemeterySection 4722(a) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
			
				(3)(A)Subject to section
				985(b) of this title, an individual who served as a Tomb Guard described in
				subparagraph (B) is eligible for interment of casketed remains or cremated
				remains at Arlington National Cemetery.
					(B)Subparagraph (A) applies with respect to an
				individual who—
						(i)served honorably in the Army;
						(ii)served at the Tomb of the Unknown
				Soldier as a Tomb Guard; and
						(iii)was awarded the Tomb Guard
				Identification Badge or a certificate of participation if service occurred
				prior to the introduction of the badge.
						(C)Subparagraph (A) shall not apply to an
				individual otherwise described in subparagraph (B) whose Tomb Guard
				Identification Badge or certificate was revoked before the burial of the
				individual.
					(D)The Society of the Honor Guard, Tomb of the
				Unknown Soldier, shall be responsible for verifying the eligibility
				requirements specified in subparagraph
				(B).
					.
		
